—

Case 2:18-cv-00333 Document 125 Filed on 06/07/21 in TXSD Page 1 of 7

United States Courts
Souther District of Texas
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS JUN 07 2021
CORPUS CHRISTI DIVISION

 

“Nathan Octisner; Cler-of Court
FRED HOFFMAN, III,
Plaintiff,

Vv. CIVIL ACTION NO. 2:18-CV-333

JEFFERY RICHARDSON, et al.,
Defendants. --

LNINTNTN STNG

 

PLAINTIFF'S THIRD NOTICE TO THE COURT & DEFENDANT OF HIS DUE

DILIGENCE IN DEALING WITH ALL THE MAIL IRREGULARITIES SO FAR &

MOTION FOR THE COURT CLERK TO PRODUCE A OFFICIAL COPY OF THE
DOCKET SO THE PLAINTIFF CAN VERIFY ALL FILINGS ARE IN THE RECORD

 

TO THE UNITED STATES JUDGES OF SAID COURT:

Comes now, FRED HOFFMAN, III, TDCJ# 1662898, the Plaintiff, and is now
filign NOTICE that he is having to mail EXHIBITS GG-YY for the third time now,
that the BC mailroom lost the second set, that the Plaintiff was unable to
provide EXHIBITS HH, IT, JJ, KK, & LL to the Court or Defendant yet, due to ©
no fault of his own, that he provided all the coversheets as originally used,
that these be considered in regards to the pending motions; and a MOTION for
an official copy of the docket to be mailed to him, so he can verify it for
the version off of www.pacermonitor.com, for accountability of all filings.

The Plaintiff will now provide the following in support:

 

I. LIBERAL CONSTRUCTION RULE
O01. Pro Se litigant pleadings are to be construed liberally and held to less

stringent standards, opposed to formal pleadings filed by attorneys, this Court

should liberally construe pleadings by PRO SE litigants despite the failure to

cite proper legal authority, confusion of legal theories, poor syntax and also
sentence construction, or litigants unfamiliarity with pleading requirements.

SEE: HAINES v. KERNER, 404 U.S. 599, 30 L.Fd.2d 652, 92 S. Ct. 594 (1972).

PAGE 1

 

 
——_.

Case 2:18-cv-00333 Document 125 Filed on 06/07/21 in TXSD Page 2 of 7

II. PLAINTIFF'S NOTICE TO THE COURT & THE DEFENDANT
02. The Plaintiff since his arrival on the Bill Clements Unit has been try-

 

ing his best to keep the Court & the Defendant updated on all the serious
issues he is having with the mailroom itself, mail delays, running out of
postage stamps, getting copies made, having to mail exhibits repeatedly, and

much more.

03. As previously outlined the Plaintiff mailed complete copies of EXHIBITS
GG-ZZ, to both this Court and the Defendant on April 11, 2021, which were
stolen by an inmate from the top of the mailbox, after peeling off all the
stamps from the envelopes. The empty envelope was later found in the trash

days later.

04. So next the Plaintiff was forced to mail the final copies of all of the
EXHIBITS, as there was no time to mail them out for making copies, and the
Plaintiff was rushed trying to make the court's deadlines. This was done -on

April 30, 2021, with a NOTICE mailed with it.

05. Per the copy of the docket that Plaintiff's Power of Attorney bought for
ten dollars off of www.pacermonitor.com that second set is still not in the
docket. However, the Plaintiff did see that DE No. 120 took over 46 days to

be filed into the record, so he waited praying the others would show up.

06. The Plaintiff has mailed multiple filings twice already, due to the fact
that his filings are not arriving to the Court, and he has no idea what. the

Defendant's counsel is receiving.

07. So what now follows is a mailing of a copy of the previous NOTICE, and
the last of the EXHIBITS that the Plaintiff has in his possession. Also the
Plaintiff has had CERTIFIED USPS mail to Attorney Robert Virden go missing
as well, according to the USPS at the fault of the BC mailroom, so mailing

for copying is again a risk, plus Plaintiff does not have enough stamps for

certified mail.
PAGE 2

 

 
Case 2:18-cv-00333 Document 125 Filed on 06/07/21 in TXSD Page 3 of 7

08 .. THe Plaintiff will now provide a complete breakdown on the mailing of the
EXHIBITS GG-ZZ, which with this latest mailing have been put in the mail three
times by the Plaintiff to this Honorable Court & the Defendant, using every -

copy that was available to him, while pursuing his due diligence in this.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMIBIT | COURT'S COPIES OF THEM DEFENDANT'S COPIES OF THEM) PLAINTIF
pars bayua | 4/0 | s/n Laser | 4730/21 | 5/28/21 | 5/28/21
EX. GG | YES YES YES YES YES YES | NOE.
KX. Hi | YS .4 YES wo YES NO NO NONE
EX. IL | YES YES NO YES wo | NONE
EX. J} YES YES NO YES NO No NOE
EX. KK | YES YES wo. OC {SCO No NO NOE
EX. IL | YES YES Ww YES No NO NOE
XM | YES YES YES YES ves | YES | WE
EX. WN | YES YES YES yes .| YES ves | NOE
EX. 00 | YES YES YES YES YES VES TOE
EX. PP | YES YES YES YES YES vs | MOE
x. @Q| YES YES YES YES YES NO NOE
EX. BR] YES YES YES YES YES 10 NOE 7
Fx. SS | YES ves | YS ves | YES TS Thor
IX. Tr | YES YES YES Yes | ve vs | MAE
EX. W| YES YES YES YES | YES TES | DONE
EX.W] YES || YES YES ves. | YES YES TES
EX. W{ = YES YES YES YES VES TS OE
EX. XX| YES j YES YES YES | yes TES TE
| & w s YES YES vs | YS [yo | me
x ZZ YES De 121 DE 121 YES DE 121 DE 121 NONE
PAGE 3
|

 

 

 

 

 

 

 

 

 

 

 
Case 2:18-cv-00333 Document 125 Filed on 06/07/21 in TXSD Page 4 of 7

09. The Plaintiff is worried to death on not having a complete record for the
purposes of Summary Judgment, and the preservation of record on appeal. He has
done everything he can to document thise issues, at the waste of resources and

Stamps at every turn.

10. The truth of the matter is this, this unit (BC) does NOT tolerate Jail-
House lawyers, allows full blown retaliation (encouraged by rank) without any
recourse, and has done nothing but try to impede-the Plaintiff in his pursuing

of his redressing his grievances so far.

11. The Plaintiff is locked away on a building segregated from General Pop-
ulation, locked in a cell 22 hours a day, due to all the deprivations from the
fact he is stuck in a cell with air conditioning on a HIGH SECURITY building,
When he should have access to far more..He is denied access to the Law Library,
denied research materials, had over 45,000 pages of legal materials taken from
him, had 18 legal books confiscated from hin, and was missing an entire bag of

legal materials as well.

12. Attorney Robert Virden has been making copies of all the EXHIBITS, some
were also copied. by the Power of Attorney Rosanna Hightower, to ensure all of
them are entered into the record,. and still mail has been disappearing. Also

the mail is heving serious delays in delivery both to and from the Plaintiff.

13. Another issue that the Plaintiff is worried to death about is if his
EXHIBITS 01-14 have been filed into the record, as they were in the same envel-
ope as DE No. 115, yet do not appear in the récord, according to pacermonitor's

website version of the docket.

14. The Court is in receipt of them, since they were in the same envelope, but
they do not appear to be in record for the purposes of Summary Judgment, so the

motion on the next page now follows.

PAGE 4

 

 

 

 

 
Case 2:18-cv-00333 Document 125 Filed on 06/07/21 in TXSD Page 5 of 7

IIL. MOTION FOR PRODUCTION OF THE COURT'S DOCKET AND VERIFICATION OF
EXHIBITS 01-14 ACTUALLY ARE IN THE RECORD FOR ‘THE CASE

15. The Plaintiff now moves this Honorable Court for the production of the

 

official copy of the docket in this case, so verification can be made on what

is still missing, or what is actaully in the record.

16. ‘The Plaintiff has the version of the docket from www.pacermonitor.com that
was bought for him, but that has had issues in the past with not matching the

court's version, so the Plaintiff needs to see what the official one has.

17. Also the Plaintiff is asking for verification that EXHIBITS 01-14 are in
‘the actual record for. the purposes of Summary Judgment, that were in the same

envelope as DE No. 115.

18. Next, the Plaintiff has never received a ruling on De No. 115, so he does
not know if those EXHIBITS are to. be sealed, if he is required to breach the
attorney-client confidentiality of the EXHIBITS and mail them to the Defendant,

or what should be done in regards to De No. 115.

19, The Plaintiff requests to be apprised of the above issues, and to be given
a copy of the current docket for this case.

Respectfully Submitted,

DATE: 05/28/21 Rid VAR oe

Ad HOFFMAN, IPI, PRO SE
TDCJ# 1662898

INMATE DECLARATION
I, FRED HOFFMAN, III, TDCJ# 1662898, being presently incarcerated at the

Bill Clements Unit, in Potter County, Texas, declare under penalty of perjury

that the foregoing NOTICE & MOTION is true and correct.

EXECUTED on this the | VG ' day of MAY , 2021.
“ee

FRED HOFFMAN, Ill, PRO SE
TDCI 1662898

 

PAGE 5

 

 

 
Case 2:18-cv-00333 Document 125 Filed on 06/07/21 in TXSD Page 6 of 7

CERTIFICATE OF SERVICE
I, FRED HOFFMAN, ITI, TDCJ# 1662898, do hereby certify that a true and a

correct carbon copy of the foregoing NOTICE & MOTION, has been served by the
placing of same in the USPS mail, postage preapid, first class, on this the

A NY day of Mat » 2021; and also that is was addressed to:

‘Attorney General of Texas

Law Enforcement Defense Division
ATTIN:. MR. JONATHAN PENA

P.O. Box 12548 ©

Austin, Texas 78711-2548

 

FRED HOFFMAN, IIT,’ PRO SE
TDCJ# 1662898

- Bill Clements Unit

- 9601 Spur 591

Amarillo, Texas 79107

PAGE 6

 

 
Case 2:18-cv-00333 Document 125 Filed on 06/07/21 in TXSD_ Page 7 of 7

United States Courts
istrict of Texas
28 May, 2021 Southem District

Mr. Nathan Oschner, Clerk
United States District Clerk JUN o7 202!
Southern District of Texas

1133 N. Shoreline, RM. 208 Nathan Ochsner, Clerk of Court
Corpus Christi, Texas 78401

RE: In the Matter of FRED HOFFMAN v. JEFFERY RICHARDSON, et al.
Cause No. 2:18-CV-333

Dear Clerk,

Please find enclosed Plaintiff's THIRD NOTICE TO THE COURT & DEFENDANT OF
‘HIS DUE DILIGENCE IN DEALING WITH ALL THE MAIL IRREGULARITIES SO FAR & MOTION
FOR THE COURT CLERK TO PRODUCE AN OFFICIAL COPY OF THE DOCKET SO THE PLAINTIFF .
CAN VERIFY ALL FILINGS ARE IN THE RECORD, and all papers in support of this.

Please file all pages into the record in the above case, and please take
NOTICE there are two seperate filings in this envelope, and it is followed by
Plaintiff's third time of mailing EXHIBITS GG-YY to this Court.

Also I need an immediate quote please for 2 copies of EXHIBITS GG-YY, one

 

to be mailed to me here, and the other to be mailed to Mr. Jonathan Pena, at

 

his address of record. If that cannot be done, then mail both copies to me, ..

 

please. Thank you.

I want to thank you:for your time and attention to this time sensitive
matter,,and if you have any questions please let me know using my new address.
Have a blessed day.

Respectfully Submitted,

FRED HOFFMAN, III, PRO SE
TDCJ# 1662898
Bill Clements Unit
9601 Spur 591
Amarillo, Texas 79107
CC: FILE

and
Mr. Jonathan Pena

ENCLOSURES

 

 
